 



Exhibit 10.11
MERCK & CO., INC.
SPECIAL SEPARATION PROGRAM
FOR
“BRIDGED” EMPLOYEES
Eligible Employees: Employees of Merck & Co., Inc. who are not subject to a
collective bargaining agreement and:
(1) Who Experience a Separation From Service (as defined in the Separation
Benefits Plan) on or between November 1, 2005 and December 31, 2008; and
(2) Who as of their last day of employment (Separation Date), are

  •   at least 49 years of age but not yet age 55 and have at least 9 years of
Credited Service; or     •   at least 55 years of age but not yet age 65* and
have at least 9 years of Credited Service but do not have 10 years of Credited
Service; or     •   at least 64 years of age but not yet age 65* and have less
than 9 years of Credited Service

           * For those who are at least age 65 with at least 9 but less than
10 years of Credited Service, see the brochure applicable to “Separated
Retirement Eligible” Employees.
Effective Date: As of January 2, 2008

 



--------------------------------------------------------------------------------



 



This document summarizes the benefits for which a “Bridge-Eligible Employee” may
be eligible under the Special Separation Program and other Merck employee
benefit plans and programs. Unless otherwise noted below, the terms and
conditions of Merck’s employee benefit plans and programs applicable on an
employee’s termination of employment from Merck are as described in the
applicable sections of the current Merck Benefits Book (and applicable summaries
of material modification) previously provided to you or provided to you with
this Brochure, as such plans and programs (and the applicable sections of the
Merck Benefits Book) may be amended from time to time. (A copy of the applicable
sections of the Merck Benefits Book (and applicable summaries of material
modification) can be obtained on line at
http://humres.merck.com/benefit/about_benefits_book.html or
www.merck.com/benefits or by calling the Merck Benefits Service Center at
1-800-666-3725). However, to the extent that the terms below differ from those
described in the applicable sections of the current Merck Benefits Book (and
applicable summaries of material modification), this communication constitutes a
summary of material modifications and should be kept with that book.
“Bridge-Eligible Employees” are certain nonunionized Merck & Co., Inc. employees
(1) who experience a Separation From Service (as defined in the Separation
Benefits Plan) on or between November 1, 2005 and December 31, 2008; and
(2) who as of their last day of employment with Merck (the “Separation Date”),
are

  o   at least 49 years of age but not yet age 55 and have at least 9 years of
Credited Service; or     o   at least 55 years of age but not yet age 65 and
have at least 9 years of Credited Service but do not have 10 years of Credited
Service; or     o   at least 64 years of age but not yet age 65 and have less
than 9 years of Credited Service (as defined in the Retirement Plan).

Bridge-Eligible Employees are only those employees who are designated by Merck
as “Bridge-Eligible Employees.” “Bridge-Eligible Employees” do not include
employees who terminate employment in any way that does not constitute a
Separation From Service as defined in the Separation Benefits Plan as determined
by Merck, including employees who resign for any reason. Benefits described in
this Brochure only apply to Bridge-Eligible Employees and do not apply to any
other Merck employees.
If you have been designated as a Bridge-Eligible Employee, the Company will
provide you with a separation letter (the “Separation Letter”) that will
describe the Special Separation Program benefits for which you are eligible and
will include a release of legal claims against the Company, and may also include
other terms, such as non-solicitation and non-competition provisions, as the
Company in its

2



--------------------------------------------------------------------------------



 



sole discretion decides to include. In order for you to retire under the
Retirement Plan as of your Separation Date and to receive the benefits under the
Special Separation Program, you must sign and return the Separation Letter by
the date stated in the letter (the “Separation Letter Return Date”) and not
revoke the letter within the revocation period.
Bridge-Eligible Employees who sign, return and do not revoke the Separation
Letter shall be treated as retired under the Retirement Plan and referred to as
“Bridged Employees.”
Advance Notice or Pay in Lieu of Notice
You will either receive advance notice of your Separation From Service, or, Pay
in Lieu of Notice. Pay in Lieu of Notice, which is not contingent upon your
signing the Separation Letter, will be paid to you if you are not provided
advance notice as described in the Summary Plan Description for the Separation
Benefits Plan (the “Separation Plan SPD”) distributed with this Brochure. If the
Company is required under the Worker Adjustment Retraining and Notification Act
or any other similar federal, state or local law to provide a notice period or
pay in lieu of notice, such required notice or pay shall be in lieu of, and not
in addition to, any notice or Pay in Lieu of Notice provided under the
Separation Benefits Plan.
Special Separation Program
All other benefits under this Special Separation Program are contingent upon the
Bridge-Eligible Employee signing and not revoking the Separation Letter. They
consist of:

  •   Separation Pay     •   Outplacement Services     •   A pro-rata portion of
certain early retirement subsidies under the Retirement Plan (“Pension Bridge”)
and treatment as a retiree under the Retirement Plan     •   Medical and dental
benefits

  O   For Bridge-Eligible Employees with at least 9 years of Credited Service
(as defined by the Retirement Plan) as of their Separation Dates)—Treatment as a
retiree for purposes of medical, dental benefits     O   For Bridge-Eligible
Employees who have less than 9 years of Credited Service as of their Separation
Dates—Eligibility for continued medical and dental benefits for a period

  •   Treatment as a retiree for purposes of life insurance benefits     •  
Treatment as a retiree for purposes of unexercised stock options and restricted
stock units and performance stock units

3



--------------------------------------------------------------------------------



 



  •   Eligibility for a special payment in lieu of an AIP/EIP bonus for the
performance year in which his or her Separation Date occurs if his or her
Separation Date occurs after June 30 and on or before December 31 of that
performance year     •   Eligibility for extended use of the day care center

Separation Pay and Outplacement Benefits are described in the Separation Plan
SPD distributed with this Brochure.
This Brochure describes:

  •   the additional benefits offered under the Special Separation Program that
are not described in the Separation Plan SPD:

  •   Pension Bridge;     •   treatment as a retiree for purposes of medical,
dental and life insurance benefits (provided that, for retiree healthcare
benefits, the Bridge-Eligible Employees would have had at least 9 years of
Credited Service (as defined by the Retirement Plan) as of their Separation
Dates);     •   treatment as a retiree for purposes of stock options, restricted
stock units and performance stock units;     •   eligibility for a special
payment in lieu of an AIP/EIP bonus for the performance year in which his or her
Separation Date occurs and     •   eligibility for extended use of the day care
center;

  •   the benefits for those Bridge-Eligible Employees who do not sign, or who
sign and later revoke, the Separation Letter; and     •   the terms and
conditions of certain Merck benefit plans and programs as they apply to any
separated employee without regard to whether they sign the Separation Letter.

Retirement Plan — Pension Bridge
“Terminated Vested” – If You Do Not Sign the Separation Letter
By definition, as of the Separation Date, Bridge-Eligible Employees are not
eligible for early or normal retirement under the terms of the Retirement Plan
for Salaried Employees. So, on your Separation Date, if you are not a Bridged
Employee (one who has signed and not revoked the Separation Letter) and you have
at least 5 years of Vesting Service (as that term is defined in the Retirement
Plan), you will be a “terminated vested” participant in the Retirement Plan for
all purposes and will stop accruing additional Credited Service (as that term is
defined in the Retirement Plan). This means that your employment will have
terminated after you are vested and before you were eligible for early or normal
retirement under the Retirement Plan (generally, at least age 55 with at least
10 years of Credited Service, or at least age 65 without regard to years of
service).

4



--------------------------------------------------------------------------------



 



If you are less than 65 and your employment terminates before you have at least
5 years of Vesting Service, you are not vested and have no entitlement under the
Retirement Plan; you are not considered “terminated vested.”
If you are a “terminated vested” participant, your benefits under the Retirement
Plan must begin no later than the first day of the month following age 65.
However, you can start receiving a reduced benefit on the first day of any month
after you reach age 55. Your benefit will be reduced to reflect early payment of
your benefits. The early payment reduction for a “terminated vested” participant
is an “actuarial” reduction. That is, your life expectancy and certain other
actuarial assumptions are used in calculating the reduction amount for each year
prior to age 65 that the benefits begin. You should expect this to reduce your
benefits substantially because by commencing your benefit early, you receive
benefits earlier and for a longer period. A table illustrating examples of
actuarial reductions from the age 65 benefit and a more detailed explanation of
the benefits for “terminated vested” participants can be found in the Salaried
Retirement Plan section of the current Merck Benefits Book (and applicable
summaries of material modification).
After you leave the Company, if you are entitled to a vested benefit from the
Retirement Plan, you’ll receive a statement that will tell you what your life
income will be at age 65. This will be sent to you within approximately one year
from your Separation Date. If any portion of your benefit is from a different
plan, such as the Retirement Plan for Hourly Employees of Merck & Co., Inc.,
there is an offset which reduces the benefit from the Retirement Plan. The
aggregate lump sum benefit payable from two different plans generally differs
slightly from a lump sum payable from only one plan (especially if different
interest rate methodologies apply).
Payments not Compensation for Retirement Plan. Any Pay in Lieu of Notice or
Separation Pay is not compensation for Retirement Plan purposes. A bonus or the
special payment, if any, in lieu of an AIP/EIP bonus paid after your Separation
Date is also not compensation for Retirement Plan purposes.
Special Separation Program – Pension “Bridge” – If You Sign the Separation
Letter
For Retirement Plan purposes, as a Bridged Employee (one who has signed and not
revoked the Separation Letter), you will be considered to have retired from
active service with Merck on your Separation Date and will be entitled to a
pro-rata portion of your early retirement subsidies. For those who are not yet
55, you will be considered to have a “deferred” pension on the terms described
below. A “deferred” pension benefit is payable no earlier than the first of the
month following the participant’s 55th birthday.

5



--------------------------------------------------------------------------------



 



Early Retirement Subsidy. Your benefit from the Retirement Plan will be based on
the Credited Service accrued as of the Separation Date and will be payable at
age 65; however, you can begin to receive your benefits on the first day of any
month after you reach age 55. If you commence your benefit at or after age 55
but before age 62, the benefit will still be reduced. The amount of the
reduction is less than the actuarial reduction that applies to “terminated
vested” participants and more than the reduction that applies to early retirees
who are not Bridged Employees.
The Retirement Plan provides that the benefits for early retirees are reduced by
0.25% for each month (i.e., 3% for each year) that they begin before age 62.
Bridged Employees receive a pro-rata portion (the “Pro-Rata Fraction) of the
enhancement provided by the early retirement subsidies. The Pro-Rata Fraction
equals the percentage of the employee’s Credited Service on his/her Separation
Date divided by the Credited Service that employee would have had if employment
had continued until he/she was first eligible to be treated as an early retiree.
For purposes of this fraction, Credited Service is limited to 35 years for both
Credited Service at separation and the Credited Service had employment continued
to his/her first day of eligibility for treatment as an early retiree.
For example, assume an employee is 49 years old with 9 years of Credited Service
on his Separation Date. He would have been first eligible to be treated as an
early retiree when he attained age 55, when he would have had 16 years of
Credited Service. The Pro-Rata Fraction in this example would be 9/16.
As another example, assume a Bridged Employee is 57 with 9 years of Credited
Service on her Separation Date. This employee would have been first eligible to
be treated as an early retiree when she had 10 years of Credited Service, so the
pro-rata portion would be 9/10.
To calculate the benefit that will be paid, the formula is

  •   Pro-Rata Fraction TIMES the participant’s accrued benefit as of the
Separation Date payable with early retirement subsidies     •   PLUS (1 MINUS
the Pro-Rata Fraction) TIMES the participant’s accrued benefit at Separation
Date actuarially reduced for early commencement

Here’s an example of how this formula will work. Assume an employee is 52 years
old at separation with 23 years of Credited Service. His earliest retirement age
will be 55, at which time he would have had 26 years of Credited Service, so his
Pro-Rata Fraction is 23/26, or 88.46%. Assume his accrued benefit—that is, the
age 65 annuity paid every month for the rest of his life—is $1,000. If he
receives his pension at age 55, as an early retiree he would receive $790. As a
terminated vested participant, he would receive $340.

6



--------------------------------------------------------------------------------



 



Under the formula, he would receive

  •   88.46% Times $790 equals $698.83     Plus

(1-88.46% = 11.54%) Times $340 equals $39.24
Equals
$738.07 as an annuity, payable at age 55.
The $738.07 annuity value could be converted into any of the forms of benefit
available under the Retirement Plan.
Rule of 85 Transition Benefit. Bridged Employees who, if their employment with
Merck had continued would have qualified for the Rule of 85 Transition Benefit
within two years of their Separation Date will receive the Rule of 85 Transition
Benefit when benefits from the Retirement Plan begin. In other words, this
enhancement applies if on your Separation Date you are at least 53 years old,
and the sum of your age and Credited Service is at least 81. The Rule of 85
Transition Benefit will be payable upon commencement of your pension benefits,
even if the date of commencement of pension benefits is earlier than the date
you would otherwise have qualified for the Rule of 85 Transition Benefit, and is
included in the early retirement subsidies that are subject to the Pro-Rata
Fraction described above.
The Rule of 85 Transition Benefit is fully described in the Salaried Retirement
Plan section of the current Merck Benefits Book (and applicable summaries of
material modification). In general, the Rule of 85 was phased out in July of
1995. It had provided that an employee whose employment terminated after age 55,
when age and service equaled at least 85, would be eligible for an unreduced age
65 benefit instead of the normal early retirement subsidy (i.e., a 3% per year
reduction for each year that benefit payments begin prior to age 62). The Rule
of 85 Transition Benefit preserved 100% of the Rule of 85 for any employee who
was 50 or older in July of 1995, with 90% preserved for then 49 year old
employees, 80% for then 48 year old employees, etc. No benefit was preserved for
employees then 40 or younger.
For example, assume a Bridged Employee was born June 30, 1951. On July 1, 1995,
this employee was 44 so 40% of her Rule of 85 benefit was preserved. Assume
further that her Separation Date is January 1, 2006 (she’ll be 54 years and
6 months old) and that she then has 30 years of Credited Service. If her
employment had continued until she attained age 55, she would have been entitled
to the Rule of 85 Transition Benefit as of July 1, 2006 (her age and service as
of that date would have exceeded 85). This employee may begin to receive her
benefits (including her Rule of 85 Transition Benefit, i.e., 40% of the Rule of
85 benefit) from the Retirement Plan on July 1, 2006, the first day of the month
after she reaches age 55. For this Bridged Employee, her “early retirement
subsidies” as described above that are subject to the Pro-Rata Fraction would
include the Rule of 85 Transition Benefit.

7



--------------------------------------------------------------------------------



 



On the other hand, assume instead that a Bridged Employee would be 52 on his
Separation Date. No matter how many years of Credited Service he had, he is not
eligible for the Rule of 85 Transition Benefit under the Special Separation
Program because he would not have been entitled to the Rule of 85 Transition
Benefit within two years of his Separation Date had he remained a Merck
employee. In other words, he would not have reached age 55 and had 85 points
within 2 years of his Separation Date had his employment continued.
Social Security Bridge Transition Benefit. Bridged Employees also will be
eligible for the Social Security Bridge Transition Benefit under the Special
Separation Program. The Social Security Bridge Transition Benefit is fully
described in the Salaried Retirement Plan section of the current Merck Benefits
Book (and applicable summaries of material modification). In general, the Social
Security Bridge Transition Benefit reduces the offset for Social Security
Benefits under the Retirement Plan by providing a temporary monthly supplement
prior to age 62. The benefit was eliminated in July 1995 but was preserved for
employees then at least age 50, with 90% preserved for employees then 49, 80%
for employees then 48, etc. The benefit was not preserved for employees then 40
or younger. Because this benefit does not require any particular number of
points, you may be eligible for the Social Security Transition Benefit even if
you are not eligible for the Rule of 85 Transition Benefit.
Death of a Bridged Employee. If you die after you sign the Separation Letter but
before you begin to receive your benefits from the Retirement Plan, your spouse
(or estate in the case of any unmarried participant) will receive an annuity or
a lump sum. If you die before age 55, you will be eligible for the Social
Security Bridge Transition Benefit. If you were eligible for the Rule of 85
Transition Benefit on your Separation Date, you will not be eligible for this
benefit if you die before you reach age 55. The Pro-Rata Fraction described
above would be applied as described above. The benefit is calculated as though
you had elected a joint and 50% survivor annuity with your spouse (if you’re
unmarried, as though you had a spouse the same age as you) on the day before you
died. The lump sum is the actuarial equivalent of just the 50% survivor portion
of the benefit—that is, taking into account your death. The annuity or lump sum
is payable only after your spouse (or administrator of your estate) applies for
the benefit. Bridged Employees under the Special Separation Program will not be
charged for the qualified pre-retirement spousal annuity fully described in the
Salaried Retirement Plan section of the current Merck Benefits Book (and
applicable summaries of material modification).
Other Information. Except as described here, you will be treated as a terminated
vested participant for Retirement Plan purposes. For example, you may not
receive a “disability retirement” as discussed in the Salaried Retirement Plan
section of the current Merck Benefits Book (and applicable summaries of material
modification).

8



--------------------------------------------------------------------------------



 



The special provisions in the Retirement Plan regarding Bridged Employees are
subject to certain discrimination tests under tax laws. Our actuaries have
reviewed data on a preliminary basis and concluded that these special provisions
satisfy those tests under most scenarios. However, if the provisions in practice
happen to fail the tests, the benefits described here will be made, to the
extent necessary, from Company assets outside the Retirement Plan. Benefits from
the Retirement Plan have tax advantages that payments outside it do not. You
will be notified as soon as possible if this provision affects you.
After you leave the Company, if you are entitled to a vested benefit from the
Retirement Plan, you’ll receive a statement that will tell you what your life
income will be at age 65. This will be sent to you within approximately one year
from your Separation Date. If any portion of your benefit is from a different
plan, such as the Retirement Plan for Hourly Employees of Merck & Co., Inc.,
there is an offset which reduces the benefit from the Retirement Plan. The
aggregate lump sum benefit payable from two different plans generally differs
slightly from a lump sum payable from only one plan (especially if different
interest rate methodologies apply).
Payments not Compensation for Retirement Plan. Any Pay in Lieu of Notice or
Separation Pay is not compensation for Retirement Plan purposes. A bonus or the
special payment, if any, in lieu of an AIP/EIP bonus paid after your Separation
Date is also not compensation for Retirement Plan purposes.
Split Election. Bridged Employees whose pension benefits are payable in part
from the Supplemental Retirement Plan who wish to make an election with respect
to their retirement plan benefits from that plan may do so in accordance with
procedures established to satisfy the American Jobs Creation Act of 2004. You
must contact the HR Service Center at 1-866-MRK-HR4U (1-866-675-4748) to request
the appropriate paperwork if you are eligible.
Medical (including Prescription Drug) and Dental
Medical (including Prescription Drug) and Dental – If You Do Not Sign the
Separation Letter
If you don’t sign the Separation Letter, your medical and dental coverage
options in effect on your Separation Date will continue under Merck’s medical
and dental plans (as they may be amended from time to time) until the end of the
month following the calendar month in which your Separation Date occurred. At
the end of that period, you will be eligible to elect to continue your coverage
in accordance with COBRA for up to 18 months from your Separation Date. If you
have no medical and/or dental coverage under Merck’s plans on your Separation

9



--------------------------------------------------------------------------------



 



Date, you will not have medical and/or dental coverage, as applicable, after
your Separation Date nor will you be eligible to elect such coverage under
COBRA.
Special Separation Program – Retiree Medical (including Prescription Drug) and
Dental – If You Have at least Nine Years of Credited Service as of Your
Separation Date and You Sign the Separation Letter
Under the Special Separation Program, if you have at least nine years of
Credited Service on your Separation Date and you sign (and do not revoke) the
Separation Letter, you will be eligible to participate in retiree medical and
dental coverage under Merck’s plans (as they may be amended from time to time)
as of the first day of the month after your Separation Date (even if your
Separation Date is not the first day of a month). Your active employee coverage
will continue until the end of the month in which your Separation Date occurs.
Your retiree healthcare benefits will commence as of the first of the month
following your Separation Date (“Retiree Healthcare Commencement Date”).
You will be automatically enrolled in retiree dental under the comprehensive
coverage option and in retiree medical coverage under the same coverage option
in which you were enrolled as an active employee on the day before your Retiree
Healthcare Commencement Date, provided that coverage option is available to you
as a retiree; if that medical coverage option is not available, you will be
automatically enrolled in the plan’s default option (currently the Merck PPO
option if your address is within the network coverage area, otherwise the Merck
80/20 Out of Area option). Coverage under your retiree medical and dental
coverage will also automatically continue for your eligible dependents who were
your covered dependents under the applicable plans on the day before your
Retiree Healthcare Commencement Date.
You are permitted to add eligible dependents or drop covered dependents and/or
change medical coverage options retroactive to the date your Retiree Healthcare
Commencement Date only if you notify the Merck Benefits Service Center of such
change(s) within 30 days after your Retiree Healthcare Commencement Date.
Thereafter, any permitted changes will only be made prospectively.
Note that only those eligible dependents who are your “Dependents of Record” as
of your Retiree Healthcare Commencement Date can be eligible for dependent
coverage under your retiree healthcare coverage. Be sure to register your
eligible dependents as “Dependents of Record” with the Merck Benefit Service
Center within 30 days after your Retiree Healthcare Commencement Date. If an
eligible dependent is not timely registered as your “Dependent of Record”,
he/she will never be eligible for dependent coverage under your Merck retiree
healthcare coverage. Eligible dependents who are your covered dependents on your
Retiree Healthcare Commencement Date, are automatically registered as Dependents
of Record.

10



--------------------------------------------------------------------------------



 



Beginning in 2008 you can “opt-out” of retiree coverage, but note that your
ability to re-enroll for coverage is generally limited to annual open enrollment
(with the following January 1 as the re-enrollment effective date); mid-year
enrollment is available only if you are covered under and lose other coverage
and you contact the Merck Benefit Service Center to re-enroll in Merck retiree
coverage within 30 days of the loss of your other coverage.
You must pay the applicable retiree premiums for retiree healthcare coverage
beginning on your Retiree Healthcare Commencement Date. You will receive an
invoice from Fidelity that indicates the premium due for your retiree coverage.
Prior to 2008, if you fail to pay the premium required for retiree medical and
dental coverage in the time and manner specified on the invoice, your coverage
will be terminated and it will not be reinstated. Beginning in 2008, if you fail
to timely pay the required premium, you will be deemed to have opted out of
coverage and your ability to re-enroll is limited as described above. But note,
if you want the flexibility to opt-out of Merck retiree coverage starting in
2008, you must pay the required premiums for coverage through 2007.
For purposes of determining the retiree medical and dental premiums, a Bridged
Employee whose Separation Date is prior to January 1, 2008 (or who is notified
prior to January 1, 2008 that his/her Separation Date will occur on or after
January 1, 2008)

  •   will have the number of points that is the sum of his/her age and years of
adjusted service as recorded on the Company’s records as of his/her Separation
Date; provided however, that if such sum is less than 65, then the Bridged
Employee is deemed to have 65 points; and     •   will pay premiums for medical
coverage in accordance with the premium schedule applicable to the “Rule of 92”
in effect on his/her Retiree Healthcare Commencement Date, as the premium
schedule may be amended from time to time.

For the “Rule of 92” premium schedule, see the Reference Library on Fidelity’s
netbenefits website.
For purposes of determining the retiree medical and dental premiums, a Bridged
Employee whose Separation Date is on or after January 1, 2008 (other than a
Bridged Employee who is notified prior to January 1, 2008 that his/her
Separation Date will occur on or after January 1, 2008)

  •   will have the number of points that is the sum of his/her age and years of
adjusted service as recorded on the Company’s records (from age 40 for those
subject to the “Rule of 88”; all adjusted service for those subject to the “Rule
of 92”) as of his/her Separation Date; provided however, if such sum is less
than 65, then the Bridged Employee is deemed to have 65 points; and     •   will
pay premiums for medical coverage in accordance with the premium schedule for
the “Rule of 92” or the “Rule of 88”, as

11



--------------------------------------------------------------------------------



 



applicable, in effect on his/her Retiree Healthcare Commencement Date, as the
premium schedule may be amended from time to time.
To determine whether the “Rule of 92” or the “Rule of 88” applies to you and to
see the premiums applicable to those schedules, see the Reference Library on
Fidelity’s netbenefits website.
Continuation of retiree medical and dental coverages for Bridged Employees under
the Special Separation Program is subject to the same early forfeiture
provisions applicable to separated employees as described in the Separation Plan
SPD. The forfeiture provisions will apply for the Separation Pay Period only.
Special Separation Program – If You Are 64 and Would Have Less than 9 Years of
Credited Service as of Your Separation Date and You Sign the Separation Letter
If, you (a) are 64 and have less than nine years of Credited Service on your
Separation Date and (b) sign the Separation Letter, then, under the Special
Separation Program, you will be eligible for continued medical and dental
coverage (not retiree coverage) under Merck’s medical and dental plans (as they
may be amended from time to time) for the Separation Pay Period as more fully
described in the Separation Plan SPD. If the Separation Pay Period is less than
six months, you may continue medical and dental coverage for six months.
Contributions for medical and dental coverage will be deducted from your
Separation Pay. The contributions will be the same as the contributions for
active employees, as they may change from time to time. At the end of the
Separation Pay Period or, if the Separation Pay Period is less than 6 months,
then at the end of the 6-month period during which medical and dental coverages
are provided, you may elect to continue your coverage in accordance with COBRA
for up to an additional 18 months. If you have no medical and/or dental coverage
on your Separation Date, you will not have such coverage during the Separation
Pay Period (or the 6-month period, if applicable) nor will you be eligible to
elect such coverage under COBRA.
Continuation of medical and dental coverages under the Special Separation
Program for Bridge-Eligible Employees under this paragraph is subject to the
same early forfeiture provisions applicable to separated employees as described
in the Separation Plan SPD.
Life Insurance
Life Insurance – If You Do Not Sign the Separation Letter
If you do not sign the Separation Letter, your employee group term life,
dependent life, and survivor income protection will continue for 31 days after
your

12



--------------------------------------------------------------------------------



 



Separation Date. After this 31-day period you may elect to continue these
coverages at the level in effect on your Separation Date under Merck’s Life
Insurance Plan (as it may be amended from time to time). You may continue these
coverages at your cost for up to the earlier of 30 months from your Separation
Date or age 65. If you wish to continue your survivor income protection and/or
your dependent life coverage, you must continue your employee group term life
(basic and optional). To continue your life insurance coverage(s) you must
submit the applicable form to the Merck Benefits Service Center (1-800-666-3725)
within 31 days after your Separation Letter Return Date and you must pay the
applicable premium in the time and manner specified by Merck. If you fail to pay
the premium in the time and manner specified by Merck, your coverage(s) will be
terminated and they will not be reinstated. If you are interested in continuing
your coverage(s), contact The Merck Benefits Service Center (1-800-666-3725) for
more information and the applicable form.
Your accidental death and dismemberment coverage ends on your Separation Date.
A full month’s premium may be deducted from your paycheck for the month in which
your Separation Date occurs.
Special Separation Program — Life Insurance – If You Sign the Separation Letter
Under the Special Separation Program, if you sign the Separation Letter, you
will be considered a retiree for life insurance purposes under Merck’s Life
Insurance Plan (as it may be amended from time to time) as of your Separation
Date, with retiree coverage to begin on the first day of the month after your
Separation Date. As a retiree, your employee group term life insurance coverage
equal to 1x base pay (or 2x base pay if you have “Old Format”) will continue at
no cost to you. This amount will reduce by 25% of the amount of your coverage
starting on the first day of the month following your Separation Date, and by an
equal dollar amount on the anniversary of that date, until the third anniversary
of that date, when no balance remains. You have the right to convert the amount
of reduction to an individual policy. See the Life Insurance Plan section of the
current Merck Benefits Book (and applicable summaries of material modification)
for information on conversion. As a retiree, you may continue your employee
group term life insurance in excess of 1x base pay (2x if you are “Old Format”),
dependent life and/or survivor income protection (collectively “Optional
Coverages”) in effect on your Separation Date until age 65 by paying the
applicable premiums in the time and manner required by Merck. If you fail to pay
the premium required to continue your coverage in the time and manner specified
by Merck, your coverage(s) will be terminated and they will not be reinstated.
Continuation of basic life insurance as a retiree under the Special Separation
Program is subject to the same early forfeiture provisions applicable to
separated

13



--------------------------------------------------------------------------------



 



employees as described in the Separation Plan SPD. If your basic life insurance
ends as a result of forfeiture, your Optional Coverages will also cease. See the
life insurance section of the Merck Benefits Book (and applicable summaries of
material modification) for description of conversion rights.
Your accidental death and dismemberment coverage ends on your Separation Date.
The chart below is provided for your convenience to compare the medical, dental
and life insurance benefits offered under the Special Separation Program to the
normal plan provisions.

              Regular Plan   Special Separation     Provisions   Program  
Medical, Dental,
Prescription Drug
  Benefits continue to the end of the month following the month in which your
Separation Date occurs; eligible for COBRA afterward   You will be treated as a
retiree with applicable contributions if you would have at least 9 years of
credited service as of your Separation Date

If you have less than 9 years of credited service as of your Separation Date,
then benefits continue to the end of the month in which the Separation Pay
Period ends (or a minimum of 6 months); contributions are deducted from
Separation Pay; thereafter eligible for COBRA
 
       
Basic Employee Term Life Insurance (new format-maximum 1x base pay; if Old
Format -2x base pay)
  Coverage at level in effect on Separation Date continues for 31 days; you may
elect to continue coverage for up to 30 months (but not beyond age 65) from
Separation Date at your cost   Treated as a retiree
 
       
Optional Employee
Group Term Life,
Dependent Life,
Survivor Income
  Coverage at level in effect on Separation Date continues for 31 days; you may
elect to continue coverage for up to 30 months (but not beyond age 65) from
Separation Date at your cost   Treated as a retiree — You can continue coverage
at your cost up to age 65
 
       
AD&D
  No coverage   No coverage
 
       

Stock Options, Restricted Stock Units and Performance Stock Units
Only employees may receive incentives under Merck’s incentive stock plans,
including stock options, restricted stock units (“RSUs”) or performance stock
units (“PSUs”); therefore, you will not be eligible to receive any grants after
your Separation Date.

14



--------------------------------------------------------------------------------



 



Outstanding Stock Options, RSUs and PSUs
If You Do Not Sign the Separation Letter – “Separated” for Purposes of Stock
Options, RSUs and PSUs
Under Merck’s incentive stock plans, stock options, RSUs and PSUs held by a U.S.
employee whose employment ends are treated under the provisions of the grants
applicable to retirement only if the employee is considered a retiree under the
Retirement Plan. Bridge-Eligible Employees who do not sign the Separation Letter
(or who revoke the Separation Letter) are not considered retirees under the
Retirement Plan. Therefore, if you do not sign the Separation Letter (or you
revoke the Separation Letter), the separation provisions (not the retirement
provisions) applicable to stock options, RSUs and PSUs will apply to any
outstanding incentives you hold on your Separation Date. The separation
provisions may differ based on the grants. IT IS YOUR RESPONSIBILITY TO
FAMILIARIZE YOURSELF WITH THE TERMS OF INDIVIDUAL GRANTS.
Stock Options (separation terms)
Generally, for annual and quarterly stock option grants made prior to 2001, the
separation terms are:
Vested options will expire upon the earlier of (i) the day before the one-year
anniversary of your Separation Date or (ii) the original 10-year expiration
date.
Generally, for annual and quarterly stock option grants made during 2001 and
thereafter, the separation terms are:
All outstanding annual and quarterly grants will vest on the Separation Date.
You will then have two years to exercise them; they will expire on the day
before the second anniversary of your Separation Date.
Key R&D, MRL and MMD new hire stock option grants, and other stock option grants
may have different terms. See the term sheets applicable to such stock option
grants.
If you are treated as separated, and later rehired, stock options that are
unexercised and outstanding on your rehire date will be reinstated to active
status as if your employment had not been interrupted.
RSUs (separation terms)
If you are treated as separated, a pro rata portion of your annual grants of
restricted stock units, if any, generally will vest and become distributable
soon after your Separation Date. See the term sheets applicable to RSUs granted
to you, if any.

15



--------------------------------------------------------------------------------



 



PSUs (separation terms)
If you are treated as separated, a pro rata portion of your annual grant of
performance share units, if any, will be payable when the distribution, if any,
with respect to the applicable performance year is made to active employees. See
the term sheets applicable to PSUs granted to you, if any.
If you have any question about your stock options, restricted stock units or
performance stock units, you can call The HR Service Center at 1-866-MRK-HR4U
(1-866-675-4748).
Special Separation Program – If You Sign the Separation Letter – “Retired” for
Purposes of Stock Options, RSUs and PSUs
Under Merck’s incentive stock plans, stock options, RSUs and PSUs held by a U.S.
employee whose employment ends are treated under the provisions of the grants
applicable to retirement only if the employee is considered a retiree under the
Retirement Plan. If you sign and do not revoke the Separation Letter you are
considered a retiree under the Retirement Plan. Therefore, if you sign and do
not revoke the Separation Letter, the retirement provisions (not the separation
provisions) applicable to stock options, RSUs and PSUs will apply to any
outstanding incentive you hold on your Separation Date. The retirement
provisions may differ based on the grants. IT IS YOUR RESPONSIBILITY TO
FAMILIARIZE YOURSELF WITH THE TERMS OF INDIVIDUAL GRANTS.
Stock Options (retirement terms)
Generally, for annual and quarterly stock option grants made prior to 2001, the
retirement provisions are:
Vested options: May be exercised until the earlier of (i) the day before the 5th
anniversary of your Separation Date (considered your “retirement date”) or
(ii) the original expiration date.
Generally, for annual and quarterly stock option grants made during 2001 and
thereafter, the retirement provisions are:
Unvested options will vest on the original vesting date and then be exercisable
for the full term of the option, expiring on the original expiration date.
Key R&D, MRL and MMD new hire stock option grants, and other stock option grants
may have different terms. See the term sheets applicable to such stock option
grants.

16



--------------------------------------------------------------------------------



 



If you are treated as retired, and later rehired, stock options that are
unexercised and outstanding on your rehire date will continue under the
retirement terms.
RSUs (retirement terms)
If you are treated as retired, your annual grants of restricted stock units, if
any, generally will vest and become distributable as if your employment with
Merck had continued. See the term sheets applicable to RSUs granted to you, if
any.
PSUs (retirement terms)
If you are treated as retired, a pro rata portion of your annual grant of
performance share units that were granted to you at least 6 months prior to your
Separation Date, if any, will be payable when the distribution, if any, with
respect to the applicable performance year is made to active employees.
Performance share units, if any, granted to you within 6 months of your
Separation Date will lapse on your Separation Date. See the term sheets
applicable to PSUs granted to you, if any.
If you have any question about your stock options, RSUs or PSUs, call the HR
Service Center at 1-866-MRK-HR4U (1-866-675-4748).
Annual Incentive Program/Executive Incentive Program (“AIP/EIP”)—
As described in more detail below, payment of bonuses, or a special payment in
lieu of a bonus, depends on when a Bridged Employee’s Separation Date occurs
during a performance year. Actual AIP/EIP bonuses with respect to the
performance year immediately preceding the Bridged Employee’s Separation Date
may be paid to employees whose employment terminates between January 1 and the
time AIP/EIP bonuses are paid for that year to other employees. No AIP/EIP or
special payment in lieu of a bonus with respect to the performance year in which
the Separation Date occurs is payable for any employee separated after AIP/EIP
bonuses are paid for a year and on or before June 30. A special payment in lieu
of a bonus is payable under this program with respect to the performance year in
which the Separation Date occurs only for employees whose Separation Dates occur
on or after July 1 and on or before December 31 of that performance year.
If Your Separation Date occurs between January 1 and the time AIP/EIP bonuses
are paid for a year
If your Separation Date occurs on or after January 1 and the day AIP/EIP bonuses
are paid to other Merck employees, you will be eligible for consideration for an
AIP/EIP bonus with respect to the prior complete performance year on the same
terms and conditions as other Merck employees. Provided you are in a class of
employees eligible for an AIP/EIP, your AIP/EIP bonus, if any, will be

17



--------------------------------------------------------------------------------



 



paid to you at the same time AIP/EIP bonuses are paid to other Merck employees
or will be deferred in accordance with your applicable deferral election for
that AIP/EIP performance year. Eligibility for consideration for AIP/EIP bonus
is not contingent upon your signing the Separation Letter. You will not be
eligible for any AIP/EIP or payment in lieu of an AIP/EIP for the performance
year in which your Separation Date occurs.
If Your Separation Date occurs between the time AIP/EIP bonuses are paid for a
year and June 30
If your Separation Date occurs after AIP/EIP bonuses are paid to other Merck
employees and on or before June 30, you will not be eligible for consideration
for an AIP/EIP bonus or the special in lieu of bonus payment described below
whether or not you sign the Separation Letter.
If Your Separation Date occurs after June 30 and on or before December 31
A special payment in lieu of an AIP/EIP with respect to the performance year in
which your Separation Date occurs may be paid only if you sign and do not revoke
the Separation Letter. The special payment, if any, will be calculated based on
the bonus paid to you under the Annual Incentive Program/Executive Incentive
Program with respect to the prior complete performance year and the number of
months you worked in the current performance year and is subject to adjustment
by the Company in its sole discretion based on a variety of factors, including
but not limited to your documented poor or extraordinary performance in the
current performance year. If you received no AIP/EIP in the prior performance
year and you do not have documented poor performance for the prior or current
performance year, the Company may base your special payment in lieu of an
AIP/EIP bonus, if any, on the minimum of the Company’s bonus range for your
position. If your AIP/EIP for the prior performance year was prorated (e.g., due
to a leave of absence, new hire status, promotion/demotion, change in
full-time/part-time status, etc.), the Company may, in its discretion, calculate
your special payment in lieu of an AIP/EIP bonus, if any, by annualizing the
actual AIP/EIP paid for the prior performance year. If you receive a special
payment in lieu of an AIP/EIP bonus, it will be paid to you (less applicable
withholding) as soon as administratively feasible following your Separation
Date. Your deferral election applicable to the AIP/EIP for the current
performance year if any, will not apply to any special payment in lieu of an
AIP/EIP bonus.
Merck On-Site Day Care Centers
If your child is enrolled in a Merck on-site day care center, the child can
remain enrolled at the center until the Separation Letter Return Date. If you
sign the Separation Letter and your child is in an infant, toddler or preschool
room as of your Separation Date, he/she may continue at the day care center
until the third month anniversary of your Separation Date; a child in
kindergarten as of your

18



--------------------------------------------------------------------------------



 



Separation Date may continue until the end of the calendar week in which
kindergarten graduation occurs; provided that continued enrollment is subject to
your continuing to abide by the rules and regulations of the day care center and
the terms of the Separation Letter. Continuation for the first three months
shall be at the regular tuition rate. For kindergarten children continuing after
the first three months, there may be an additional charge.
* * *
The following describes the terms and conditions of certain Merck benefit plans
and programs as they apply to employees whose employment with Merck terminates
for any reason. For additional information, see the applicable sections of the
current Merck Benefits Book (and applicable summaries of material modification).
Dependent Care Reimbursement Account
Your participation in the Dependent Care Reimbursement Account (“DCRA”) ends on
your Separation Date. Eligible expenses incurred throughout the calendar year in
which your Separation Date occurs (even after Merck employment ends) can be
reimbursed but only up to the amount actually contributed to the account. Claims
for those expenses must be submitted to Aetna by April 15th of the year
following the year in which your Separation Date occurs. Amounts remaining in
the account after all eligible expenses have been paid will be forfeited.
Financial Engines
Your eligibility to use the Financial Engines financial planning tool will end
on your Separation Date.
Financial Planning
If you elected Financial Planning, you will continue in this benefit through the
remainder of the calendar year in which your Separation Date occurs. Your
remaining cost for this benefit will be deducted from your final pay check, or,
if necessary, from any Pay in Lieu of Notice or Separation Pay paid pursuant to
the Separation Benefits Plan. Your Financial Planning election is irrevocable
and cannot be changed.

19



--------------------------------------------------------------------------------



 



Flexible Benefits Program
The Flexible Benefits Program consists of the following Merck plans and
programs: medical, dental, vision, health care and dependent care reimbursement
accounts, financial planning, life insurance (including basic and optional term
life, dependent term life, survivor income and accidental death and
dismemberment), long term care and long term disability. Your participation in
these plans ends as described elsewhere in this communication. However, a full
month of contribution/premium for your coverage under these plans in effect on
your Separation Date may be deducted from your paycheck for the month in which
your Separation Date occurs.
Health Care Reimbursement Account
Your participation in the Health Care Reimbursement Account (“HCRA”) ends on
your Separation Date, unless you elect to continue to participate in accordance
with COBRA for the remainder of the calendar year in which your Separation Date
occurs. If you elect to continue participation in HCRA under COBRA, you must
make your required contributions on an after-tax basis. Eligible expenses
incurred while you participate in HCRA during the calendar year in which your
Separation Date occurs can be reimbursed up to your entire elected amount.
Claims incurred after your participation in HCRA ends cannot be reimbursed, no
matter how much money is left in the account. Claims for expenses incurred
during the calendar year in which your Separation Date occurs and while you are
a participant in HCRA must be submitted to Aetna by April 15 of the year
following the year in which your Separation Date occurs. Amounts remaining in
the account after all eligible expenses have been paid will be forfeited.
Long Term Care
If you elected coverage under Merck’s Long Term Care Plan for you (or your
spouse or domestic partner), that coverage will end on your Separation Date.
However, if you want to continue coverage without interruption, you must contact
CNA (the insurer) and pay your first quarterly premium to CNA within 31 days
after the last day of the month in which your Separation Date occurs. For more
information (and to request the necessary forms) contact CNA directly at
1-800-528-4582.
Long Term Disability
Your participation in the Long Term Disability Plan will end on the last day of
the month in which your Separation Date occurs. In other words, you must have
satisfied the 26-week eligibility period and filed an application for benefits
by the end of the month that includes your Separation Date to be eligible for
LTD benefits. If you are disabled and receiving income replacement benefits
under the Long Term Disability Plan on your Separation Date, those benefits will

20



--------------------------------------------------------------------------------



 



continue in accordance with the terms of the Long Term Disability Plan. However,
Pay in Lieu of Notice and Separation Pay paid by the Company under the Special
Separation Program will act as an offset from benefits payable under the Long
Term Disability Plan (meaning the LTD benefits will be reduced by the Pay in
Lieu of Notice and Separation Pay.)
Savings Plan
Any Pay in Lieu of Notice or Separation Pay you receive under the Special
Separation Program is not Base Pay and may not be contributed to the Savings
Plan. A pro-rata deduction will be made to the Savings Plan based on the
percentage of your monthly base pay you receive for the month in which your
Separation Date occurs. If you have a plan loan and do not repay it within
45 days of your Separation Date, the loan will be declared in default and
reported as a taxable distribution to the Internal Revenue Service.
You generally may receive a final distribution from the Savings Plan at any time
after your Separation Date. However, if your account balance is $5,000 or less,
your account balance automatically will be distributed to you soon after your
Separation Date. If, upon reaching age 65, you have not previously elected to
receive your benefits, your account balance will be distributed to you without
regard to its amount. Review the information in the Salaried Savings Plan
section of the current Merck Benefits Book (and applicable summaries of material
modification) for additional information on Receiving a Final Distribution.
Short Term Disability
Subject to applicable state law, your participation in the Short Term Disability
Plan ends on your Separation Date. If you are disabled and are receiving income
replacement benefits under the Short Term Disability Plan on your Separation
Date, those benefits will continue in accordance with the terms of the plan.
However, subject to state law, Pay in Lieu of Notice and Separation Pay paid by
the Company under the Special Separation Program will act as an offset from
benefits payable under the Short Term Disability Plan (meaning the STD benefits
will be reduced by the Pay in Lieu of Notice and Separation Pay). Where state
law does not permit such offsets to be made to STD benefits, STD benefits will
instead act as an offset from Pay in Lieu of Notice and/or Separation Pay paid
(or payable) by the Company under the Special Separation Program (meaning Pay in
Lieu of Notice and/or Separation Pay will be reduced by the STD benefits).
Travel Accident
Your coverage under the Travel Accident Insurance Plan ends on your Separation
Date.

21



--------------------------------------------------------------------------------



 



Vacation Pay
You will be paid for any amount of vacation that you have accrued but not used
as of your Separation Date. Conversely, you must reimburse Merck for any
vacation you used prior to your Separation Date that you had not earned as of
your Separation Date. Any such amounts to be reimbursed may be deducted from any
Pay in Lieu of Notice or Separation Pay paid pursuant to the Separation Benefits
Plan.
Vision
Coverage under the Vision Plan ends on the last day of the month in which your
Separation Date occurs. You will be given the opportunity to continue this
benefit in accordance with COBRA for up to 18 months from your Separation Date
by paying the required premiums.
* * *
The Special Separation Program described here currently is scheduled to be in
effect for Separations From Service that occur from November 1, 2005 through
December 31, 2008. Merck retains the right (to the extent permitted by law) to
amend or terminate the Special Separation Program and any benefit or plan
described in this brochure (or otherwise) at any time. However, following a
change in control of Merck (as defined in the Change in Control Separation
Benefits Plan), certain limitations apply to Merck’s ability to amend or
terminate this and other benefit plans. In addition, an employee whose
employment is terminated without cause within two years following a change in
control will also be entitled to receive the retirement bridge as provided in
the Change in Control Separation Benefits Plan.
While it has no current intention to do so, Merck also may extend, decrease or
enhance, the Special Separation Program in the future. If you sign and return
the Separation Letter by the Separation Letter Return Date, any later amendment
or termination will not decrease or increase the amount of Separation Pay you
are eligible to receive under the Special Separation Program.
Notwithstanding anything in the Special Separation Program to the contrary,
benefits under the Program that are subject to Section 409A of the Internal
Revenue Code of 1986, as amended, will be adjusted to avoid the excise tax under
Section 409A. Merck will take any and all steps it determines are necessary, in
its sole and absolute discretion, to adjust benefits under the Special
Separation Program to avoid the excise tax

22



--------------------------------------------------------------------------------



 



under Section 409A, including but not limited to, reducing or eliminating
benefits, changing the time or form of payment of benefits, etc.
Payments generally may not be made on account of separation from service for six
months following the termination of employment of a “Specified Employee” as
defined in Prop. Treas. Reg. Sec. 1.409A-1(i) or any successor thereto, which in
general includes the top 50 employees of a company ranked by compensation.
Notwithstanding anything contained in the Special Separation Program to the
contrary, if a Covered Employee is a “Specified Employee” on his or her
Separation Date, to the extent required by Section 409A of the Internal Revenue
Code of 1986, as amended, no payments will be made to him or her prior to the
first day of the sixth month following termination of employment. Instead,
amounts that would otherwise have been payable will be accumulated and paid,
without interest, as soon as administratively feasible following such six-month
period.

23



--------------------------------------------------------------------------------



 



Glossary of Definitions
As used in this document, the following terms have the following meanings.
“Bridge-Eligible Employees” are employees of Merck & Co., Inc. who are not
subject to a collective bargaining agreement and
(1) who experience a Separation From Service (as defined in the Separation
Benefits Plan) on or between November 1, 2005 and December 31, 2008; and
(2) who as of their last day of employment with Merck (the “Separation Date”),
are

  O   at least 49 years of age but not yet age 55 and have at least 9 years of
Credited Service; or     O   at least 55 years of age but not yet age 65 and
have at least 9 years of Credited Service but do not have 10 years of Credited
Service; or     O   at least 64 years of age but not yet age 65 and have less
than 9 years of Credited Service

Bridge-Eligible Employees are only those employees who are designated by Merck
as “Bridge-Eligible Employees.” This Brochure only applies to Bridge-Eligible
Employees.
“Bridged Employees” are those Bridge-Eligible Employees who sign and do not
revoke the Separation Letter. Bridged Employees are considered retired under the
Retirement Plan. “Bridged Employees” do not include employees who terminate
employment in any way that does not constitute separation as determined by
Merck, including employees who resign for any reason.
“Company” or “Merck” means Merck & Co., Inc.
“Credited Service” is as defined in the Retirement Plan.
“Retirement Plan” means the Retirement Plan for Salaried Employees of Merck &
Co., Inc.
“Separation Benefits Plan” means the Merck & Co., Inc. Separation Benefits Plan
for Nonunion Employees
“Separation Date” means a Bridge-Eligible Employee’s last day of employment with
Merck.
“Separation Letter” means the Company-provided letter that will describe the
Special Separation Program benefits and include a release of claims against the
Company and may include such other terms such as non-solicitation and
non-competition provisions, as the Company determines.

24



--------------------------------------------------------------------------------



 



“Separation Letter Return Date” is the date stated in the Separation Letter by
which Bridge-Eligible Employees must sign and return it to the Company. If they
sign and return and do not revoke the Separation Letter, they become Bridged
Employees.
“Separation Pay Period” is the number of full or partial work weeks for which a
Bridged Employee is being paid Separation Pay.
“Special Separation Program” means the separation benefits that Bridged
Employees receive if they sign and do not revoke the Separation Letter.

25